     Case 1:17-cr-00278-LJO-SKO Document 128 Filed 11/04/20 Page 1 of 2


 1   McGREGOR W. SCOTT
     United States Attorney
 2   KIMBERLY A. SANCHEZ
     Assistant United States Attorney
 3   2500 Tulare Street, Suite 4401
     Fresno, CA 93721
 4   Telephone: (559) 497-4000
     Facsimile: (559) 497-4099
 5
     Attorneys for Plaintiff
 6   United States of America

 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                            Case No. 1:17-CR-00278-LJO-SKO

12                                    Plaintiff,          FINAL ORDER OF FORFEITURE

13              v.

14   JAMES BRITT,

15                                    Defendant.

16

17             WHEREAS, on July 27, 2018, the Court entered a Preliminary Order of Forfeiture,

18   forfeiting to the United States all right, title, and interest of defendant James Britt in the

19   following property:

20                      a. COLT, Model M4LE, 5.56 caliber rifle, serial number LE405277, and

21                           associated magazines and ammunition;

22                      b. SPRINGFIELD ARMORY, Model 1911A1, .45 caliber pistol, serial number

23                           NM527850, and associated magazines and ammunition; and

24                      c. GLOCK, Model 22, .40 caliber pistol, serial number BNH611US, and

25                           associated magazines and ammunition.

26             AND WHEREAS, beginning on August 9, 2018, for at least thirty (30) consecutive

27   days, the United States published notice of the Court’s Order of Forfeiture on the official

28   internet government forfeiture site www.forfeiture.gov. Said published notice advised all third
      FINAL ORDER OF FORFEITURE                           1
     Case 1:17-cr-00278-LJO-SKO Document 128 Filed 11/04/20 Page 2 of 2


 1   parties of their right to petition the Court within sixty (60) days from the first day of

 2   publication of the notice for a hearing to adjudicate the validity of their alleged legal interest in

 3   the forfeited property;

 4            AND WHEREAS, the United States sent direct written notice by certified mail to the

 5   following individuals known to have an alleged interest in the above-described property:

 6                     a.        Philadelphia Insurance Company: A notice letter was sent via certified

 7   mail to Philadelphia Insurance Company at 1966 Greenspring Dr., Baltimore, MD 21093 on

 8   August 7, 2018. The PS Form 3811 (certified mail “green card” showing delivery of mail) was

 9   signed on August 13, 2018.

10            AND WHEREAS, the Court has been advised that Philadelphia Insurance Company

11   has not filed a claim to the subject property and the time for it to file a claim has expired.

12            AND WHEREAS, the Court has been advised that no third party has filed a claim to the

13   subject property and the time for any person or entity to file a claim has expired.

14            Accordingly, it is hereby ORDERED and ADJUDGED:

15            1.       A Final Order of Forfeiture shall be entered forfeiting to the United States of

16   America all right, title, and interest in the above-listed property pursuant to 18 U.S.C. §

17   924(d)(1) and 28 U.S.C. § 2461(c), to be disposed of according to law, including all right,

18   title, and interest of James Britt and Philadelphia Insurance Company.

19            2.       All right, title, and interest in the above-listed property shall vest solely in the

20   name of the United States of America.
21            3.       The Bureau of Alcohol, Tobacco, Firearms and Explosives shall maintain

22   custody of and control over the subject property until it is disposed of according to law.

23   IT IS SO ORDERED.
24
         Dated:       November 4, 2020
25                                                          UNITED STATES DISTRICT JUDGE
26
27

28
     FINAL ORDER OF FORFEITURE                              2
